^5g«/5
                             No.    09-14-00179-CR



                                      IN    THE                                  ORIGINAL
                              COURT    OF    APPEALS

                        NINTH      DISTRICT       OF   TEXAS




                    ELGIA JERODE GRIFFIN,Appellant




                        STATE OF TEXAS/Appellee                                   RECEIVED IH
                                                                          COURT OF CRIMINAL APPEALS
                                                                                   M    19 2015
                   PETITION FOR     DISCRETIONARY REVIEW


                                                                                Abe! Acosta, Clerk


                                                         Elgia Jerode Griffin
               FILED IN                                  TDCJ    #    1258732
        COURT OF CRIMINAL APPEALS                        Michaels       Unit

                                                         2664    FM    2054
               JUN 19 2015
                                                         Tennessee Colony          ,Texas,75886
            Abe! Acosta, Clerk                           ProSe




                                                         John D. Kimbrough
                                                         District Attorney
                                                         Orange County Courthouse
                                                         801    Division       Street

                                                         Orange,Texas,77630




ORAL   ARGUEMENT    WAIVED
                         IDENTITY      OF   PARTIES   AND   COUNSEL




        Pursuant to Texas Rules of Appellate Procedure 38.1 and 38.2
the following is a list of all parties to the appellate court's
judgment from which discretionary review is sought:


PARTIES


1.      Elgia Jerode Griffin,Appellant
        TDCJ#    1924366

        Michaels       Unit

        2664    FM   2054

        Tennessee Colony,Texas,75886
        ProSe


2       The    State    of    Texas


COUNSEL:


1_.?-   Michael Marion, Counsel for Appellant at Trial
        1271    N.Main

        Vidor,Texas,77662

2.      David BArlow,Counsel for Appellant on Appeal
        [ Note above counsel does not represent Appellant on
           discretionary review ]
        550 Fannin.Ste          710

        Beaumont,Texas,77701

3.      Phillip C. Smith,Jr.,Counsel for the State of Texas
        at Trial and on Appeal
        Assistant District Attorney
        Orange County Courthouse
        801    Division       Street

        Orange       ,Texas,77630
                           TABLE   OF    CONTENTS




1.    Identity of Parties                .

2.    Table of Contents                                      • ••A-i

3.    Index of Authorities                                     .B-i-ii

4.    Statement of Oral Arguement                               C-i

5.    Statement of Case. ..                             •       D-i-ii

6.    Procedural History                                        E-i

7.    Gounds for Review                                         F-i-ii

8.    Arguement                                                 1-13
                                   GROUND (a)                   1-8

                                   GROUND (b)                   9-13

9.    Prayer                                                    14
10.   Certificate of Service                                    15
                                                    j


11.   Appendix                                                   16

                                   ( Opinion 1 copy only )




                                     A       i
                           TABLE OF CITES / STATUTES



1.    Barnett v. State 771 S.W.2d.654 Tex.Crim.App.1989 ....p.11
2.    Borton v.        State 605 S.W.2d.605 Tex.Crim.App.1980             p.11

3.    Brojan v. State 787 S.W.2d.53 Tex.Crim.App.1990                     p.6

4.    Cain v.        State 258 S.W.404 Tex .Crim. App .1997               p.7

5.    Carrol v.        State 916 S.W.2d 494 Tex.Crim.App.1996             p.4

6.    Clewis v.        State 992 S.W.2d.l26 Tex.Crim.App..1999.           p.8

7.    Crivens v.        Roth 172 F.3d.991       7th Cir.1999              p.7

8.    Davis v.        Alaska 415 U.S.308,94 S.CT.1431,1974                p.4

9.    Dotey v. State 630 S.W.2d.343 App.3rd.Dist.1982                     p.13

10.   Everett v. State 707 S.W.2d.638 Tex.Crim.App.1986 .... p.6

11.   Harvey v. State 135 S.W.3d.712 Tex.Crim.App.2003                  ..p.5

12.   Hoyas v. State 980 S.W.2d.419 Tex.Crim.App.1995                     p.2,9

13.   farr v.        State 519 S.W.2d.876 Tex.crim.App.1975 .......p.13

14.   Jones v.        State 936 S.W.2d.678 Tex.App.Dallas          1996...p.7

15.   Kitteson v.Dretke 426 F.3d.5th Cir.2005                             p.5

16.   Little v.        Johnson 162 F.3d.855 5th Cir.1998               ...p.4

17.   Lopez v. State 18 S.W.3d 220 Tex.crim App.2000                      p.4

18.   Lund v.        State 336 S.W.3d 848 Tex.Crim.App.-texarkana

      3013                                                                p.2,9

19.   Montgomery v. State 810 S.W.2d.372 Tex.crim.App.1990..p.2,9

20.   Oursburn v.        State 259 S.W.3d 159 Tex.crim.App.2008 ...p.11

21.   Pointer v.        State 85 S .CT .1065 ,1965                        p.4

22.   Poitier v.        State 68 S.W.3d.657 Tex .Crim. App .2002         p:2?9

23.   Ramos v. State 245 S.W.3d.410 Tex.crim.App.2008                     p.1,9

24.   Rivera v. Quarterman 505-F.3d.344 5th Cir.2007                      p.5,10

25.   Rodriquez v. State 2005 Tex.App.Lexis 7942 @8 Sept.12,2005

                                                                       ...p.7

26.   Sandoval v. State 52 S.W.3d 851 Tex.App Houston 1st Dist.

      2001. . . '.                                      •      •          P-6

                                        A   i
                             D.     STATEMENT       OF   CASE



           the presented case poses a quandry for               the court to decide

between protecting a victims rights versus a fundamental right to

a fair trial with all the facts before the jury.The court musr

further decide if society will no longer accept coercive ,deceptive

tactics from police that leads to false statements being used to

obtain a conviction.Additionally,the trial court's decision to

exclude testimony—that brings into question a complaining witnesses

veracity and the motive,confDDmity and circumstances for that *.:..•

witnesses history for making false:^allegations should not have been

excluded under any ground or procedural bar,regardless of the nature

of the evidence.Thus the court in doing so created a fundamental

error by violating the due process and confrontation clauses

of the United States and Texas Constitutions.The ability to present

before a jury evidence that rebuts the states contention that a

compalining witness is credible and lacks bias or motive to make

false allegations,while at the same time the court allowed the

prosecution to bolster the credibility offthe compalining witness

through the use of 'outcry statements5 and the prosecutions opening

and closing remarks.The court has attempted to justify the exclusions

of the evidence under Texas Rules of Evidence 412 by claiming the

evidence is hearsay,despite having available direct testimony.Further

the   Court determ'iiffied   that   because   the    evidence   referred   to   the   witnesses

sexual promiscuity it was inadmissaDle.However,it was the reactions

of the witness after the sexual promiscuity occured that is probative.

           Additionally the Court has incorrectly substituted their

trial strategy by determining thattne appellant could only use the

rebuttal evidence in cross-examination/when in fact the appellant

has the right     to call all parties in its case in chief under direct

                                          D   i